Exhibit 99.2 UNAUDITED PRO FORMA COMBINED CONDENSED FINANCIAL STATEMENTS OF HAMILTON BANCORP, INC. AND FRATERNITY COMMUNITY BANCORP, INC. On May 13, 2016, Hamilton Bancorp, Inc. (the “Company”), acquired Fraternity Community Bancorp, Inc. (“Fraternity Community Bancorp”). The following unaudited pro forma combined condensed statement of financial condition at March 31, 2016 and unaudited pro forma condensed combined statement of operations for the year ended March 31, 2016, illustrate the pro forma effect of the merger of Fraternity Community Bancorp with and into the Company (the “Fraternity Acquisition”). The unaudited pro forma condensed combined statement of financial condition gives the effect of the Fraternity Acquisition based on the historical statements of financial condition of the Company and Fraternity Community Bancorp at March 31, 2016, as if it occurred on that date. The Company's statement of financial condition information was derived from its audited statement of financial condition at March 31, 2016 that was included as part of the Company’s Annual Report on Form 10-K, which was filed with the Securities and Exchange Commission on June 29, 2016. The statement of financial condition information for Fraternity Community Bancorp was derived from its audited statement of financial condition at December 31, 2015 that is included as part of Exhibit 99.1 to this Current Report on Form 8-K/A, as amended (this “Report”). The pro forma adjustments are described in the accompanying notes presented on the following pages. The unaudited pro forma condensed combined statement of operations for the Company and Fraternity Community Bancorp for the year ended March 31, 2016 gives the effect of the merger of Fraternity Community Bancorp with and into the Company as if it had occurred on April 1, 2015. The historical results of the Company were derived from its audited consolidated financial statement of operations for the year ended March 31, 2016 that are included as part of the Company’s Annual Report on form 10-K for the year then ended, filed on June 29, 2016 with the Securities and Exchange Commission. The historical results of Fraternity Community Bancorp were derived from its audited consolidated statement of operations for the year ended December 31, 2015 that is included as part of Exhibit 99.1, hereto. The adjustments for the unaudited pro forma combined condensed statement of operations for the year ended March 31, 2016 were prepared assuming the merger of Fraternity Community Bancorp into the Company was completed on April 1, 2015, respectively. The pro forma adjustments are described in the accompanying notes presented on the following pages. As required by the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 805-Business Combinations, we have used the acquisition method of accounting and adjusted the acquired assets and liabilities of Fraternity Community Bancorp to fair value as of the statement of condition date. Under this method, we recorded Fraternity Community Bancorp’s assets and liabilities as of May 13, 2016, the date of the acquisition, at their respective fair values and added them to those of the Company. We recorded in goodwill any difference between the purchase price for Fraternity Community Bancorp and the fair value of the identifiable net assets acquired (including core deposit intangibles); however, these are subject to change for a one-year period if material information which existed at the acquisition date previously unknown becomes known. Accordingly, the unaudited pro forma adjustments, including the allocation of the purchase price, are preliminary and have been made solely for the purpose of providing unaudited pro forma condensed consolidated financial information. We will not expense the amortization of the goodwill that results from the acquisition, if any, but will review it for impairment at least annually. To the extent there is an impairment of the goodwill, we will expense the impairment. We will amortize to expense core deposit and other intangibles with definite useful lives that we record in conjunction with the merger. Financial statements that the Company issues after the acquisition will reflect the results attributable to the acquired operations of Fraternity Community Bancorp beginning on May 13, 2016, the date of completion of the acquisition. In connection with the acquisition, the Company incurred certain transactional and other acquisition costs and is currently working to consolidate the operations of Fraternity Community Bancorp. We have not included any of the costs incurred or projected after March 31, 2016 into the combined condensed pro forma financial statements that follow. We continue to assess the two companies’ personnel, benefit plans, premises, equipment, computer systems and service contracts to determine where we may take advantage of redundancies and any operating efficiencies that may be identified. We will record any additional cost associated with such decisions as incurred and have not included them in the pro forma adjustments to the pro forma consolidated statement of operations. We also have not included any potential operational or other savings in the pro forma consolidated statement of operations and there are no assurances that we will realize these savings in the future. We have provided the unaudited pro forma information for information purposes only. THE PRO FORMA FINANCIAL INFORMATION PRESENTED IS NOT NECESSARILY INDICATIVE OF THE ACTUAL RESULTS THAT WE WOULD HAVE ACHIEVED HAD WE CONSUMMATED THE ACQUISITION ON THE DATES OR AT THE BEGINNING OF THE PERIODS PRESENTED, AND IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. You should read the unaudited pro forma financial information in conjunction with notes thereto and the audited consolidated financial statements and the notes thereto of the Company and Fraternity Community Bancorp. Actual results may be materially different than the pro forma data presented. We have made certain reclassification adjustments to the pro forma financial statements to conform to Hamilton Bancorp’s financial statement presentation. Unaudited Pro Forma Combined Condensed Statement of Financial Condition As of March 31, 2016* Fraternity Pro forma Hamilton Community Merger Pro Forma Bancorp, Inc. Bancorp, Inc. Combined Adjustments Combined ASSETS Cash and due from banks $ 4,182,952 $ 645,659 $ 4,828,611 $ - $ 4,828,611 Interest-bearing deposits in other banks 63,265,584 14,550,399 77,815,983 ) (A) 52,111,112 Cash and cash equivalents 67,448,536 15,196,058 82,644,594 ) 56,939,723 Certificates of deposit held as investments 3,968,229 - 3,968,229 - 3,968,229 Investment securities 70,484,400 17,570,712 88,055,112 - 88,055,112 Federal Home Loan stock, at cost 1,042,500 782,600 1,825,100 - 1,825,100 Loans held for sale 259,450 - 259,450 - 259,450 Loans and leases, net of unearned income 221,859,056 108,872,041 330,731,097 ) (B) 330,420,553 Allowance for loan losses ) ) ) 1,550,000 (C) ) Net loans 220,156,691 107,322,041 327,478,732 1,239,456 328,718,188 Premises and equipment, net 3,960,474 691,095 4,651,569 78,711 (D) 4,730,280 Foreclosed real estate 443,015 - 443,015 - 443,015 Accrued interest receivable 948,166 376,689 1,324,855 - 1,324,855 Bank-owned life insurance 12,709,908 5,058,041 17,767,949 - 17,767,949 Deferred income taxes 2,353,141 1,470,177 3,823,318 ) (I) 3,412,941 Core deposit intangible 618,300 - 618,300 242,020 (E) 860,320 Goodwill 6,767,811 - 6,767,811 3,147,441 (K) 9,915,252 Other assets 1,755,934 2,500,976 4,256,910 - 4,256,910 TOTAL ASSETS $ 392,916,555 $ 150,968,389 $ 543,884,944 $ ) $ 522,477,324 LIABILITIES Noninterest-bearing deposits $ 19,747,437 $ 1,242,187 $ 20,989,624 $ - $ 20,989,624 Interest-bearing deposits 294,246,214 107,648,792 401,895,006 1,098,131 (F) 402,993,137 Total deposits 313,993,651 108,890,979 422,884,630 1,098,131 423,982,761 Borrowings 14,805,237 15,000,000 29,805,237 793,537 (G) 30,598,774 Advances by borrowers for taxes and insurance 1,079,794 1,310,437 2,390,231 - 2,390,231 Other liabilites 1,493,290 2,467,685 3,960,975 - 3,960,975 TOTAL LIABILTIES 331,371,972 127,669,101 459,041,073 1,891,668 460,932,741 COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY Common stock 34,136 13,765 47,901 ) (A) 34,136 Additional paid in capital 31,242,731 12,526,375 43,769,106 ) (A) 31,242,731 Retained earnings 32,659,455 11,119,821 43,779,276 ) (A) 32,659,455 Unearned ESOP shares ) ) ) 740,600 (A) ) Accumulated other comprehensive loss ) 379,927 358,108 ) ) TOTAL SHAREHOLDERS' EQUITY 61,544,583 23,299,288 84,843,871 ) 61,544,583 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 392,916,555 $ 150,968,389 $ 543,884,944 $ ) $ 522,477,324 PER SHARE DATA Common shares outstanding 3,413,646 1,376,503 4,790,149 ) 3,413,646 Book value per common share $ 18.03 $ 16.93 $ 17.71 $ 18.03 Tangible book value per common share $ 15.87 $ 16.65 $ 16.10 $ 14.88 * Assumed date of Fraternity Community Bancorp acquisition for pro forma combined condensed balance sheet is March 31, 2016. Unaudited Pro Forma Combined Condensed Statement of Operations For the year ended March 31, 2016* Fraternity Pro forma Hamilton Community Merger Pro Forma Bancorp, Inc. Bancorp, Inc. Combined Adjustments Combined INTEREST REVENUE Interest and fees on loans $ 9,644,443 $ 5,190,631 $ 14,835,074 $ 92,253 (B) $ 14,927,327 Interest and dividends on securities 1,577,643 620,555 2,198,198 - 2,198,198 Other interest income 96,433 46,857 143,290 - 143,290 Total interest income 11,318,519 5,858,043 17,176,562 92,253 17,268,815 INTEREST EXPENSE Deposits 1,742,294 1,155,942 2,898,236 ) (F) 2,403,291 Borrowings 101,100 616,302 717,402 ) (G) 299,252 Total Interest Expense 1,843,394 1,772,244 3,615,638 ) 2,702,543 NET INTEREST INCOME 9,475,125 4,085,799 13,560,924 1,005,348 14,566,272 Provision for loan losses 440,000 - (H) 440,000 - 440,000 Net interest income after provision for loan losses 9,035,125 4,085,799 13,120,924 1,005,348 14,126,272 NONINTEREST INCOME Service charges 383,289 - 383,289 - 383,289 Gain on sale of securities 271,559 9,523 281,082 - 281,082 Gain on sale of loans held for sale 44,831 27,441 72,272 - 72,272 Gain on sale of property and equipment 407,188 - 407,188 - 407,188 Loss on sale of foreclosed property - ) ) ) Earnings on bank-owned life insurance 349,938 153,345 503,283 - 503,283 Other operating income 97,703 6,947 104,650 - 104,650 Total noninterest income 1,554,508 186,870 1,741,378 - 1,741,378 NONINTEREST EXPENSE Compensation and benefits 5,218,611 2,231,890 7,450,501 - 7,450,501 Occupancy and equipment 1,097,543 512,367 1,609,910 2,624 (D) 1,612,534 Amortization of core deposit intangible 62,573 - 62,573 30,253 (E) 92,826 Advertising 138,791 - 138,791 - 138,791 Legal fees 162,917 302,884 465,801 - 465,801 Other professional fees 383,125 145,137 528,262 - 528,262 Merger related expenses 899,606 - 899,606 - 899,606 Data processing fees 585,825 456,559 1,042,384 - 1,042,384 Deposit insurance premiums 227,112 120,548 347,660 - 347,660 Foreclosed real estate expense 17,157 - 17,157 - 17,157 Other operating expense 1,467,298 634,185 2,101,483 - 2,101,482 Total noninterest expense 10,260,558 4,403,570 14,664,128 32,877 14,697,004 INCOME BEFORE INCOME TAXES 329,075 ) 198,174 972,471 1,170,646 Income tax expense (benefit) 421,691 ) 370,044 383,591 (J) 753,635 NET INCOME $ ) $ ) $ ) $ 588,880 $ 417,011 NET INCOME PER COMMON SHARE Basic $ ) $ ) $ ) $ 0.19 $ 0.13 Diluted $ ) $ ) $ ) $ 0.19 $ 0.13 * Assumed date of Fraternity Community Bancorp acquisition for pro forma combined condensed statement of operations presented is April 1, 2015. NOTES TO UNAUDITED PRO FORMA COMBINED CONDENSED FINANCIAL STATEMENTS (A) Shareholders of Fraternity Community Bancorp received a cash payment equal to nineteen dollars and twenty-five cents ($19.25) for each share of Fraternity Community Bancorp common stock held as of the acquisition date, or approximately $25.7 million in the aggregate. (B) Mark-to-market adjustment to reflect the fair value of Fraternity Community Bancorp’s loan portfolio including: ● An adjustment of $2.5 million to increase the fair values of performing loans based on current interest rates of similar loans. We will recognize this adjustment using the level yield amortization method based upon the expected life of the loans. We expect this adjustment will decrease pro forma before tax interest income by approximately $614 thousand for the year ended March 31, 2016. ● An adjustment of $370 thousand to decrease the fair value of nonperforming loans accounted for within the scope of ASC 310-30 which will result in future accretion associated with this amount. An additional adjustment of $2.4 million is recorded for estimated future credit losses on the performing loans. To determine the fair value of the loans within the scope of ASC 310-20, Hamilton Bank’s management and independent loan review personnel evaluated Fraternity Community Bancorp’s loan portfolio and considered the risk characteristics within various pools of loans within the remaining loan portfolio. This review included payment history, concentrations, quality of underwriting and economic weaknesses. We will recognize this credit quality adjustment using a level yield analysis. We anticipate this adjustment will increase pro forma before tax interest income by approximately $708 thousand for the year ended March 31, 2016. (C) Reversal of the Fraternity Community Bancorp allowance for loan losses of $1.55 million in accordance with acquisition method of accounting for the Fraternity Acquisition. (D) Mark-to-market adjustment to reflect the fair value of Fraternity Community Bancorp’s owned real property, based on preliminary valuations performed by an independent appraisal firm. The increased valuation attributable to the buildings will be depreciated on a straight line basis over the life of the building. The unaudited pro forma condensed combined statement of operations impact for the depreciation expense would have resulted in increases to occupancy expenses of $3 thousand for the year ended March 31, 2016. (E) Adjustment of $242 thousand to record the core deposit intangible which reflects the estimated fair value of this asset and related amortization. The related amortization adjustment is based upon a straight-line method over an expected life of approximately 8 years. The adjustment is expected to increase pro forma before tax noninterest expense $30 thousand for the year ended March 31, 2016. (F) Adjustment of $1.1 million to reflect the fair values of interest bearing time deposit liabilities based on current interest rates for similar instruments. We will recognize this adjustment using a level yield amortization method based upon the maturities of the deposit liabilities. We expect this adjustment will decrease pro forma before tax interest expense by $495 thousand the year ended March 31, 2016. (G) Adjustment of $794 thousand to reflect the fair value of interest-bearing FHLB borrowings based on current interest rates for similar instruments. The adjustment will be recognized using an amortization method based upon the estimated maturities of the borrowings. The adjustment is expected to decrease pro forma before tax interest expense by approximately $418 thousand for the year ended March 31, 2016. (H) We have not included any provision for loan losses during the periods presented for loans acquired from Fraternity Community Bancorp. In accordance with accounting for business combinations under ASC 805, we included the credit losses evident in the loans in the determination of the fair value of loans at the date of acquisition and eliminated the allowance for loan losses maintained by Fraternity Community Bancorp at acquisition date. (I) An adjustment to record the deferred tax impact of $410 thousand on many of the other adjustments listed above. (J) Adjustment to reflect the statutory tax rate of 39.445% for book tax expense. We have not taken a tax benefit for certain merger obligations and cost that we do not consider tax deductible. (K) The following table presents the preliminary allocation of the consideration paid to the acquired assets and assumed liabilities in the Fraternity Acquisition as of the acquisition date. The tax effects of adjustments were calculated based on the statutory rate (39.45%) in effect during the periods for which the pro forma statements of operations were presented. The preliminary allocation results in goodwill of $3.1 million. Summary of Goodwill Resulting from May 13, 2016 Acquisition Date Cash consideration $ 25,704,871 Fraternity Community Bancorp common shareholders' equity at May 13, 2016 $ 23,299,288 Estimated adjustments to reflect assets acquired at fair value: Loans ) Allowance for loan losses 1,550,000 Premises and equipment 78,711 Deferred tax asset ) Core deposit intangible 242,020 Estimated adjustments to reflect liabilities asssumed at fair value: Interest-bearing deposits ) Borrowings ) Net assets acquired at estimated fair value $ 22,557,430 Goodwill resulting from acquisition $ 3,147,441
